Citation Nr: 1224865	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial disability evaluation for a lower back strain, rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel

INTRODUCTION

The Veteran served on active duty from May 1999 to December 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge, in May 2012, and a transcript of the proceedings is of record.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to lower back strain, has been raised by the Veteran at the May 2012 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran credibly reports that she has severe low back pain and thus her low back disability warrants a higher evaluation, to include consideration of separate evaluations for neurological impact of her lower extremities.

The record suggests the Veteran receives regular medical treatment for her low back strain.  However, relevant VA treatment records, dated since October 2009, have not been associated with the claims folder and are not available via the Virtual VA system.  The record also does not contain any relevant private treatment records, aside from private February 2002 hospitalization records submitted by the Veteran.  Under law VA must attempt to obtain these records prior to proceeding with the evaluation of the Veteran's claim.  Thus for this reason, the Board has no discretion and must remand the claim for further development.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In light of the likely outstanding records and the absence of relevant range of motion findings in a September 2009 VA examination report, the January 2008 VA examination, while adequate, must be supplemented to allow a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Consequently, the Board is without discretion and must remand to obtain additional evidence and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all sources of private low back related treatment, since November 2007, including from private chiropractor T. Weimer, D.C., and the private Doctors Medical Center facility.  Then, the RO shall undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims folder.

2.  Notify the Veteran that she may submit lay statements from individuals who have first-hand knowledge of the Veteran's low back symptoms and the impact and severity of the manifestations of the disorder.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to any low back condition, dated since October 2009.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

4.  Then schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurological impairment related to her low back disability.  The claims folder should be made available to and reviewed by the examiner.  The examiner should discuss the Veteran's account of symptomatology as well as the relevant medical evidence of record.  

The examiner should identify all low back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and, in relation to normal range of motion, should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.

In addition, if possible, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner should also discuss the nature and severity of any right-or left-sided radiculopathy or neuropathy found to be present.

The examiner must also state whether the Veteran has bowel or bladder problems related to her low back disability, to include a description of any symptomatology. 

All findings and conclusions should be set forth in a legible report.  

5.  The RO should readjudicate the present appeal and, if the benefits sought remain denied, provide the Veteran with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

